DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).

Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takami et al Japanese Patent No. JP 2017-19531A.

With regard to claim 1, and as seen in Figure 5 below, Takami et al disclose a fluid loading joint for rotatably connecting double pipes to each other, the fluid loading joint comprising:
a first half (on left at 4) including a first inner pipe (at 8), a first outer pipe (at 7), and a holder (at 11), the first inner pipe being provided with a first flange, the first outer pipe accommodating the first inner pipe therein, the holder holding the first outer pipe such that the first outer pipe is rotatable (via bearings 5, 5);
a second half (on right at 3) including a sliding surface facing the first flange, the second half including a second inner pipe (at 8) and a second outer pipe (at 7), the second inner pipe being provided with a second flange, the second outer pipe accommodating the second inner pipe therein and being provided with an outer flange (at 20) that is fastened to the holder;
an inner sealing member and an outer sealing member that are disposed between the first flange and the sliding surface;
an inner passage provided in the first flange, the inner passage leading a leaked fluid from between the inner sealing member and the outer sealing member to an outer circumferential surface of the first flange;
an outer passage provided in the outer pipe of the first half, the outer passage leading the leaked fluid from an inner side to an outer side of the second outer pipe; and
a leakage pipe that connects the inner passage and the outer passage between the first flange and the outer pipe of the first half.
Because Takami et al position the inner and outer passages and the leakage pipe in the first half, Takami et al lack positioning the inner and outer passages and the leakage pipe in the second half as claimed.  
However, it would have been obvious to locate the inner and outer passages and the leakage pipe in either the first half or the second half of the joint as either half would work to discharge leaked fluid from between the inner and outer sealing members of the inner flange of the inner pipe through the outer pipe as both the first half and the second half include an inner flange of an inner pipe and an outer pipe through which the inner and outer passages could be located and connected by a leakage pipe.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try either configuration where the inner and outer passages and the leakage pipe are located in either the first half or the second half of the fluid loading joint as both the first half and the second half include an inner flange of an inner pipe and an outer pipe through which the inner and outer passages could be located and connected by a leakage pipe and because one would have pursued either configuration with regard to the positioning of the inner and outer passages and the leakage pipe with a reasonable expectation of success that either configuration would work just as well to discharge leaked fluid from the fluid loading joint.


    PNG
    media_image1.png
    473
    446
    media_image1.png
    Greyscale


With regard to claim 3, and as seen in Figure 5 above, Takami et al disclose wherein
the first half includes a first blocking member that blocks between the first inner pipe and the first outer pipe,
the second half includes a second blocking member that blocks between the second inner pipe and the second outer pipe, the second blocking member forming a gas space between the first blocking member and the second blocking member, the gas space being filled with gas, and
the leakage pipe is disposed in the gas space.

Allowable Subject Matter
Claims 2 and 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regard to claims 2, 5, 6 and 8, the prior art of record does not teach or suggest wherein the outer passage is located at a position that is different from a position of the inner passage in a circumferential direction, and the leakage pipe connects the inner passage and the outer passage while bending in combination with the fluid loading joint of claim 1.

With regard to claim 4, the prior art of record does not teach or suggest wherein the second half includes: an annular spacer interposed between the first flange and the second flange and forming the sliding surface; and an annular insulator sandwiched between the spacer and the second flange, the insulator is provided with a through-hole that communicates with the inner passage, and the spacer is provided with an introduction passage that is open at the sliding surface between the inner sealing member and the outer sealing member, the introduction passage communicating with the through-hole in combination with the fluid loading joint of claim 1.

With regard to claim 7, the prior art of record does not teach or suggest wherein the second half includes: an annular spacer interposed between the first flange and the second flange and forming the sliding surface; and an annular insulator sandwiched between the spacer and the second flange, the insulator is provided with a through-hole that communicates with the inner passage, and the spacer is provided with an introduction passage that is open at the sliding surface between the inner sealing member and the outer sealing member, the introduction passage communicating with the through-hole in combination with the fluid loading joint of claims 1 and 3.

Conclusion
Skarstrom, Gamet, Porath, Seki, Jung, Petrou, Walsh, Payne, Wilson, Takahashi 545, Chivari, Wada, Takami ‘821, Adamowicz and Takahasi ‘691 are being cited to show examples of the general mechanical state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679